DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Claims 1-20 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference No. 2004/0267499 A1 (Barnes) does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein labeling a subset of the set of indicators of candidate discontinuities using a neural network with a label which distinguishes an indicator of a candidate discontinuity between a target discontinuity or a non-target discontinuity, determining a position of the geological feature in the formation associating with at least one target discontinuity based on the subset of the set of indicators of candidate discontinuities as cited in independent claims 1, 8, and 15.

Instead, Barnes discloses measuring continuity and discontinuity of a seismic data set by calculating a continuity or discontinuity measurement with respect to a representative vector from detected seismic energy converted signals representing attributes as a function of position for subsurface formation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection is withdrawn based on the claim amendment filed on 03/10/2022 requiring receiving signals from within the formation with seismic sensors, the received signals are based on seismic waves generated by a seismic source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864